DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Moghe et al (USPN 2014/0145301).
	Regarding claim 1, Moghe discloses an article of manufacture (figures 7, 14) comprising an integrated electro-static discharge (ESD) device (see figure 7), the ESD device comprising a set of metal layers (e.g. a ground of metal layers, see figure 14a) , wherein: each metal layer (metal 3) in the set has one or more first-terminal metal features interleaved with one or more second-terminal metal features in a lateral direction(each metal layer 3 includes a plurality metal portions interleaved with each other); and 
at least one first-terminal metal feature (metal 3) in a metal layer of the set overlaps in a normal direction at least one second-terminal metal feature (metal 1) in an adjacent metal layer of the set, along a normal direction that is perpendicular to the set of metal layers (see figure 14a).
Regarding claim 2, Moghe discloses wherein: each interior first-terminal metal feature (such as an interior edge of the metal layer 3) in each metal layer of the set  overlaps, along the normal direction, with at least one second-terminal metal feature (the metal layer 1) in an adjacent metal layer of the set; and each interior second-terminal metal feature (an interior edge of the second portion of metal layer3)  in each metal layer of the set overlaps, in along the normal direction, with at least one first-terminal metal feature in an adjacent metal layer  (such as an adjacent layer 1) of the set.
2.	Claims 1, 8-11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by the admitted prior art (APA).

Regarding claim 1, the APA discloses an article of manufacture (prior art figures 1-4) comprising an integrated electro-static discharge (ESD) device (100), the ESD device comprising a set of metal layers (e.g. metal layers M1-M3) , wherein: each metal layer in the set has one or more first-terminal metal features (202) interleaved with one or more second-terminal metal features (204) in a lateral direction; and 
at least one first-terminal metal feature (204) in a metal layer (M3) of the set overlaps in a normal direction at least one second-terminal metal feature (204)) in an adjacent metal layer (M2) of the set, along a normal direction that is perpendicular to the set of metal layers (see prior art figure 2).
Regarding claim 8, the APA discloses wherein the ESD device further comprises one or more other metal layers (M4-M5) that are not in the set of metal layers.
Regarding claim 9, the APA discloses an integrated physical-layer component comprising the ESD device (see figure 4) (see par. 0007).
Regarding claim 10, the APA discloses wherein the physical-layer component is a differential physical-layer component comprising two instances of the ESD component (100), one for each differential input of the differential physical-layer component.
Regarding claim 11, the APA discloses wherein the article comprises an in-vehicle network (IVN) product comprising the differential physical-layer component (see par. 0007).
Allowable Subject Matter
3.	Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/           Primary Examiner, Art Unit 2836